Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Claims 36-64 are pending and currently under consideration. 

Information Disclosure Statement
The information disclosure statement filed on 08/24/2021 and 08/20/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
The drawings filed on 08/20/2021are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
(ii). Claims 36-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No.10,501,769 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 36-64 of the present application are drawn to a method for production of a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein comprising cultivating recombinant Chinese Hamster Ovary (CHO) cells comprising one or more nucleic acids encoding the Tocilizumab protein in a cultivation medium under cultivation conditions or under fed-batch cultivation conditions to produce the composition and recovering the composition from the cultivation medium. On the other hand, claims 1-27 of US Patent No. 10,501,769 B2 are drawn to a method for the production of an immunoglobulin, including Tocilizumab, comprising cultivating a Chinese Hamster Ovary (CHO) cell comprising a nucleic acid encoding the immunoglobulin in a cultivation medium with restricted glucose feeding wherein the amount of glucose available in the cultivation medium per time unit is kept constant in all time units in which restricted glucose feeding is performed and the degree of glucose limitation (DGL) is limited to a single constant value in a range between 0.5 and 0.1, wherein feeding is started once the amount of glucose present in the cultivation 

(iii). Claims 36-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No.11,021,728 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 36-64 of the present application are drawn to a method for production of a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein comprising cultivating recombinant Chinese Hamster Ovary (CHO) cells comprising one or more nucleic acids encoding the Tocilizumab protein in a cultivation medium under cultivation conditions or under fed-batch cultivation conditions to produce the composition and recovering the composition from the cultivation medium. 

On the other hand, claims 1-16 of US Patent No. 11,021,728 B2 are drawn to a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the fraction of MS is in a range 297 of the Tocilizumab protein, wherein the fraction equals area % fraction determined in a liquid chromatography method. Claims 2-7 and 10-15 of US Patent No. 11,021,728 B2 are also drawn to a product made by a method; i.e., the Tocilizumab protein is produced by a recombinant Chinese Hamster Ovary (CHO) cell cultured at cell density of 105 cells/ml or more under constant feeding conditions. It would have been obvious for one of skill in the art to use the method recited in claims 2-7 and 10-15 of US Patent No. 11,021,728 B2 to produce a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) of the instant claims. 

(iv). Claims 36-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No.11, 136,610 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 36-64 of the present application are drawn to a method for production of a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein comprising cultivating recombinant Chinese Hamster Ovary (CHO) cells comprising one or more nucleic acids encoding the Tocilizumab protein in a cultivation medium under cultivation conditions or under fed-

On the other hand, claims 1-7 of US Patent No.11, 136,610 B2 are drawn to a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area fraction of M5 is in a range from 2.8 to 8% of the sum comprising M5, G(0), G(l), and G(2) oligosaccharide attached to Asn297 of the Tocilizumab protein. Claims 4-7 of US Patent No.11, 136,610 B2 are also drawn to a product made by a method; i.e., the Tocilizumab protein is produced by a recombinant Chinese Hamster Ovary (CHO) cell cultured at cell density of 105 cells/ml or more at a cultivation volumne from 10,ooo L-50,000 L. It would have been obvious for one of skill in the art to use the method recited in claims 4-7 of US Patent No.11, 136,610 B2 to produce a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) of the instant claims.

Claim Rejections Under 35 USC § 112, 1st paragraph (Pre-AIA )

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 36-52 and 54-63 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claims 36-52 and 54-63 are drawn to a method for production of a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) oligosaccharide attached to Asn297 of the Tocilizumab protein. The specification discloses the effect of culturing conditions, including DGL and pH, on the M5 content attached to Tocilizumab. The specification simply indicates M5 content (%) (Tables 2-6); it does not indicates whether the percentage is based upon mass, molar ratio, or area determined in a liquid chromatography method. Applicant is requested to clarify this issue in response to this office action. 

Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927.

Therefore, the instant disclosure does not provide adequate support for the instantly claimed invention and one skilled in the art would not recognize from the disclosure that the applicant was in possession of the claimed subject matter.  

(iii). Claims 36-64 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 



Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988). 

Claims 36-64 are drawn to a method for production of a composition comprising Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein. The claims set forth two steps:  cultivating recombinant Chinese Hamster Ovary (CHO) cells comprising one or more nucleic acids encoding the Tocilizumab protein in a cultivation medium under cultivation conditions or under fed-batch cultivation conditions to produce the composition; and b. recovering the composition from the cultivation medium. The specification discloses that many factors influence the glycosylation pattern and M5 content of Tocilizumab, including DGL, pH of the medium, cell density, length of cultivation (see, e.g., Examples 1-5, Tables 1-4).  The prior art teaches that the antibody glycosylation structure often varies with the change of cell culture conditions. Critical parameters are associated with cell line, culture media and process conditions. The changes of mAb glycosylation profile during development and manufacturing often raise some concerns about product quality and comparability. 297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein. It would require undue experimentation for one skilled in the art to make and use the claimed invention.

Claim Rejections under 35 USC § 112, 2nd paragraph (Pre-AIA )
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claims 36-52 and 54-63 are rejected under 35 U.S.C. 112, second paragraph (Pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(a). Claims 36 and 54 recite “wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) oligosaccharide attached to Asn297 of the Tocilizumab protein”. It is unclear what “area % fraction” is referred to. 



Claims 37-52 and 55-63 are rejected as dependent claims from claims 36 or 54.  

(iii). Claims 36-52 and 54-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  cultivating a mammalian cell comprising a nucleic acid encoding the immunoglobulin in a cultivation medium at a constant DGL of less than 0.8 (i.e. the amount of glucose available per time unit is constant and 80 % or less of the amount of glucose that can maximally be utilized by the cell per time unit) (see, e.g., page 4; page 7, lines 3-9; Example 1, Tables 2-4 and 6). Moreover, it is known from the disclosure that the cell density (see, e.g., page 6, legends to Figs. 1-4; Tables 5-6) and pH (page 5, lines 21-23; Example 1) of the culture medium are also critical form producing the immunoglobulin with the desired M5 glycostructure. However, all these elements are missing. Thus, the cited steps do not necessarily achieve the goal set forth in the preamble of the claims 36 and 54. 

Conclusion
No claims are allowed.
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 4, 2021